Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Introduction

1.	This communication is in response to the Applicants' communication dated June 6, 2022. Claims 1-5 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Yute Chen on June 29, 2022.  

3.	The application has been amended as follows:

In the specification:
 In the clean copy of the specification, Page 3, Line 14, “minimization by the difference”
has been changed to 
--minimization by the difference--.

In the claims:

In claim 3, Step S2.3, Lines 4-5, “
    PNG
    media_image1.png
    74
    321
    media_image1.png
    Greyscale
” 
has been changed to
-- 
    PNG
    media_image2.png
    54
    229
    media_image2.png
    Greyscale
 where  
    PNG
    media_image3.png
    29
    223
    media_image3.png
    Greyscale
 are discretized parameter matrixes. --.

Allowable Subject Matter

4.	Claims 1-5 of the application are allowed for the reasons set forth in the previous notice of allowance. 
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	July 19, 2022